Lewis, J. A. D.
(dissenting). I find it necessary to respectfully disagree with the conclusion reached by my colleagues.
Plaintiff had been employed in the police department of the Borough of Cliffside Park for over 40 years, and for the last five years of that period was its chief of police. Upon his 65th birthday (October 19, 1960) he was eligible for compulsory retirement pursuant to the Consolidated Police and Firemen’s Pension Fund Act, N. J. 8. A. 43:16—1. However, by reason of his “employment as chief of a police department,” the municipality had the option, under a 1947 amendatory act, N. J. 8. A. 43:16—1.1, to extend the retirement “until such member attains the age of seventy years.” Neither of said statutory enactments purports to alter or modify in any wajr the provisions of the Police Tenure Act, N. J. 8. A. 40:47-6, except only to fix and determine the permissive and mandatory age requirements for retirement.
Our deliberations must consider those three acts of the Legislature in pari materia from the aspect of a comparison and interpretation of related provisions in their contextual setting of the declared legislative policy. They should be construed as a unitary whole so as to harmonize with and to give effectiveness to the intention of the lawmakers. “The reconciliation of apparently conflicting statutes to conform to the spirit of the legislation as a whole is a common exercise *541of the judicial interpretive function.” Clifton v. Passaic County Board of Taxation, 28 N. J. 411, 421 (1958). 2 Sutherland Statutory Construction (3rd ed. 1943), § 5201, note.
Whether the police chief was properly or improperly “removed from office” is an important issue in the pending litigation, but the more serious or grave proposition involved is the fractionization or nullification pro tanto of our tenure laws, the avowed purpose of which is to insulate public employees against considerations of politics, personal favoritism or partisanship in any form.
The governing body did not retire the chief when he had attained 65 years of age. His employment was continued, regular salary was paid to him, and the municipal clerk notified the Consolidated Police and Firemen’s Pension Fund Commission that “he [McEvoy] is to be retained in service * * * for an indefinite period * * thereby further evidencing the borough’s election to adopt the retirement age limit as prescribed in the 1947 amendment. A year and nearly two months later, on December 3, 1961, he was unilaterally and summarily removed from office. McEvoy, in his affidavit, referred to the events of that day in the following significant language quoted in the majority opiifion:
“* * * Mayor Calabrese arrived at my office at approximately 4 :30 and advised me that at the meeting of the Mayor and Council to be held that evening a resolution would be introduced effecting my immediate ‘retirement’ from office. He told me that he was personally sorry that this step had to he taken hut that he was forced to do it hy political pressures within his own party. He advised me further, however, that my ‘retirement’ was being arranged in such a way that it would be accompanied by the granting to me of an accumulated 40 week sick leave allowance based upon my full weekly pay. I clearly stated to him that this ‘retirement’ was contrary to my wishes and without my consent.” (Emphasis supplied.)
Those factual allegations were not refuted. The sworn statement of ex-Mayor Calabrese was to the effect that it was not the intention of council to continue McEvoy “for a term of 5 years until his having reached the age of 70 years” and that, *542accordingly, such continued employment was at the pleasure of the borough and terminable at will. On the other hand, plaintiff contends it had never been explained to him “that my continuance in office beyond the age of 65 could be terminated at any time at the will of the Mayor and Council.” In any event, the provisions of N. J. S. A. 40:47-6 inhibit the removal of an officer or employee “for political reasons” and specifically encompass in their protective intendment one “who is permanently employed by the municipality at a fixed annual salary.” Plaintiff’s employment had been continuous from 1920 to December 3, 1961, and was at a fixed annual salary. Its permanency had never been interrupted and there is nothing in the record to indicate any engagement on a temporary basis or for a specified limited period. The record does not reveal any appointment or extension thereof other than “for an indefinite period.” Such an employment under our decisional tenure cases is only terminable for cause. See Moore v. Borough of Bradley Beach, 87 N. J. L. 391 (Sup. Ct. 1915); DeMarco v. Board of Chosen Freeholders, Bergen County, 36 N. J. Super. 382, 384 (Law Div. 1955), affirmed 21 N. J. 136 (1956).
Notwithstanding and in disregard of the applicable basic laws of tenure and the 1947 amendment of the Police Pension Act, the borough council, on the aforesaid night of December 3, 1961, adopted a resolution which (1) acknowledged Mc-Evoy’s 42 years of services rendered “conscientiously and diligently,” (2) recited the fact that he had been “granted an extension to serve as Chief of Police of the Borough of Cliff-side Park, over and above the compulsory retirement age of sixty-five years,” (3) retired him from his “post, effective immediately,” and (4) provided for an accumulated sick leave benefit in the amount of $6,461.20, payable to McEvoy in weekly installments. In February 1962, however, the installment payments were discontinued.
Plaintiff and his attorney appeared at the municipal meeting on April 3, 1962. The minutes of that session reveal that the borough council refused to reinstate McEvoy as chief of *543police. They also indicate an abrogation of any obligation to make further payments under the resolution of December 3, 1961, and a notation states that, “In casting their negative vote the Councilmen clarified their votes by saying they were advised that the resolution was illegal.” We also observe Mayor Madden’s comment that “the granting of the sick leave pay in the resolution was a cover up of an unpopular act.”
Plaintiff’s suit was commenced May 7, 1962, and cross-motions for summary judgment were heard by the trial court on July 12, 1962. All parties at that time urged that no genuine dispute as to any material fact existed. The issues of laches, estoppel and the applicability of B. B. 4:88-15 (a) were neither pleaded (B. B. 4:8-3) nor raised on the trial level. In rendering summary judgment for the plaintiff, the trial judge found that the resolution of December 3, 1961, summarily retiring MeEvoy as chief of police, was null and void. With that conclusion I agree.
It is not the function of the judiciary to augment legislation or to supply terms and conditions not adopted by the Legislature. Dixon v. Gassert, 26 N. J. 1, 9 (1958). We cannot impute to the lawmakers an intention to change the fundaments of an established tenure policy and to relegate chiefs of police between the ages of 65 and 70 to a non-tenure status unless the law so provides—clearly and unmistakenly. It is highly essential that law enforcement officers be protected to the fullest extent possible from partisan influence and pressures. For that obvious reason N. J. 8. A. 40:47-6 specifically provides that no person shall be removed from office or employment “* * * in any such police department * * * for political reasons, * * Society demands freedom from the deleterious consequences which may ensue if the objectives of the Police Tenure Act are not faithfully pursued.
If the Legislature had intended to vest in a municipality a discretion other than an election to retire a member of the police force at the age of 65 under the general act (N. J. 8. A. *54443 :16-1), or to adhere to the provisions of the 1947 amendment (N. J. S. A. 43 :16-1.1) applicable to police chiefs, and thereby adopt the alternate mandatory retirement age of 70, it could have employed adequate and appropriate language to clearly manifest that intention. Moreover, any such discretion beyond the exercise of such a choice would necessitate suitable guiding standards. See and compare, for example, N. J. S. A. 43 ¡10-18.26, applicable to certain members of the Employees’ Retirement System (Harvey v. Essex County Board of Freeholders, 30 N. J. 381 (1959)), and R. S. 18:13-50 and 18:13-53 (subsequently repealed, L. 1955, c. 37) relating to the Teachers’ Superannuation Retirement Act (Bd. Education, Beach Haven v. State Bd. Education, 115 N. J. L. 364 (Sup. Ct. 1935)). Note also N. J. S. A. 18:13-112.45.
The majority opinion stated:
“There are mauy reasons why a municipality may want to retain a police chief in service for a limited period of time past his normal retirement date. However, the advantages to be had by such retention would be nullified if any retention were held to confer tenure in office for an additional five years.”
It seems clear to me that such a conclusion is a non sequihir. It is within the province of a municipality to retire a chief of police under N. J. S. A. 43 :16—1 when he attains the age of 65 and thereafter, if it be deemed necessary or advisable, to reemploy him on a temporary basis for any specific purpose or stated time mutually agreed upon within the limits of the statute. This, however, was not done in the instant case, as MeEvoy was not retired nor his official position terminated when he reached the age of 65. To interpret N. J. S. A. 43 :16—1.1 to mean that the continuation of a police chief in office after age 65 and before 70 is to be at the unfettered will and sufferance of the governing body would effectively nullify, for such a period of time, the established policy of our State as reflected in a constant course of tenure legislation. Indeed, for such a period, albeit only five years, we would hark back *545to tlie “system” of spoils that so extensively prevailed before 1885. See generally, Van Riper, History of the United States Civil Service, p. 44 (1958). The municipality owed McEvov, at the very least, an honest, straightforward decision and the opportunity to be heard on any protest.
To reverse the trial judge and remand the case for an adjudication of plaintiff’s demand for payment of benefits under an alleged illegal and ultra vires resolution, already negated by the borough council, would afford little consolation to the plaintiff and would sanction municipal action which I perceive to be unlawful. Accordingly, I vote to affirm the judgment of the trial court.